IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Weis Markets, Inc.                    :
                                      :
            v.                        :
                                      :
Lancaster Township,                   :   No. 54 C.D. 2020
                 Appellant            :


                                  ORDER

      AND NOW, this 8th day of April, 2021, IT IS HEREBY ORDERED that
the above-captioned opinion filed January 13, 2021, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.



                              _____________________________________
                              CHRISTINE FIZZANO CANNON, Judge